731 N.W.2d 407 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Trumon Dontae CANNON, Defendant-Appellant.
Docket No. 131994. COA No. 259532.
Supreme Court of Michigan.
May 23, 2007.
By order of February 2, 2007, the prosecuting attorney was directed to answer the application for leave to appeal the July 25, 2006 judgment of the Court of Appeals. On order of the Court, the answer having been received, the application for leave to appeal is again considered, and it is GRANTED, limited to the issues of the scope of predatory conduct defined in Offense Variable 10, MCL 777.40(3)(a), and whether the trial court properly assessed 15 points for predatory conduct in this case. The parties shall address whether predatory conduct is limited to exploitation of a "vulnerable victim" and, if so, what factors may be considered in determining whether a victim is "vulnerable."
We ORDER the Saginaw Circuit Court, in accordance with Administrative Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint counsel to represent the defendant in this Court.
The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys Association of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.